Dismissed and Memorandum Opinion filed October 9, 2003








Dismissed and Memorandum Opinion filed October 9,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00975-CV
____________
 
RICHARD LANSDALE, Appellant
 
V.
 
JORGE A. RANGEL, FANNIE DAVIS, JUAN
AGUILAR, SHERRILYN ROBERTS and LEROY WILLIAMS, Appellees
 

 
On Appeal from the 164th District
Court
Harris County, Texas
Trial Court Cause No. 95-35061
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 30, 2003.
On September 30, 2003, the parties filed an agreed motion to
dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum
Opinion filed October 9, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.